Title: To George Washington from William Hunter, 30 November 1781
From: Hunter, William
To: Washington, George


                  
                     Sir
                     Alexandria 30th Novr 1781
                  
                  Your Excellency having left Mount Vernon before I got from Williamsburgh, was desir’d by Mr David Ross to forward two letters I was charg’d with, by express, one of them relating to passports, for a Brigantine to go to Newyork, which if you are pleas’d to grant, may be put under cover to me, which I will forward immediatly to the Capt. Mr Ross having gone up the Country.  I Have the Honour to be with the greatest Respect your excellency’s very hble Servt
                  
                     Will: Hunter Jr.
                     
                  
               